Exhibit 10.04

 

RBC Bank

 

Security Agreement

 

 

(Term Loan — EIAGI)

 

THIS SECURITY AGREEMENT (“Security Agreement”), entered into as of October 31,
2011 (“Effective Date”), by GES-PORT CHARLOTTE, LLC (whether one or more,
“Grantor”) with a mailing address of 16810 Kenton Drive, Suite 240,
Huntersville, North Carolina 28078, to RBC BANK (USA), a North Carolina banking
corporation (“Bank”), with a mailing address of Post Office Box 1220, Rocky
Mount, North Carolina 27802-1220, which address is the place to which all
notices and communications should be sent to Bank regarding this Security
Agreement.

 

Grantor has obtained a loan or other extension of credit from Bank (“Loan”).
Grantor and Bank have entered into a loan agreement relative to the Loan (“Loan
Agreement”). The Loan Agreement is dated October 31, 2011.

 

The Loan is in an aggregate principal amount of $3,600,000 (“Loan Amount”) and
is evidenced by a promissory note dated October 31, 2011, in the original
aggregate principal amount of the Loan Amount, from Grantor to Bank (whether one
or more, “Note”).

 

Grantor desires to secure each and all of the following Indebtedness and
obligations by a conveyance of, and the grant of a security interest in,
Grantor’s interest in the Collateral: (1) payment of all present and future
Indebtedness outstanding under and evidenced by the Note, which is in the
original principal aggregate amount equal to the Loan Amount, and payment of any
and all Indebtedness that may now be owed by Grantor to Bank and any and all
Indebtedness that may in the future be owed by Grantor to Bank under other
promissory notes or evidences of Indebtedness which recite that the Indebtedness
evidence by such other promissory notes or evidences of Indebtedness are secured
by this Security Agreement or the liens and security interests created by this
Security Agreement (individually and collectively, both present and future,
sometimes the “Obligations”); (2) payment of all sums, with interest thereon at
the Contract Rate, now or hereafter advanced under this Security Agreement or
any one or more of the other Loan Documents to complete construction or
furnishing of any improvements, or to maintain, protect, repair, restore or
preserve the Collateral; (3) payment of all sums, with interest thereon at the
Contract Rate, now or hereafter advanced under this Security Agreement or any
one or more of the other Loan Documents to maintain, protect, preserve and
enforce the liens and security interests created by this Security Agreement or
any one or more of the other Loan Documents; (4) payment of all sums, with
interest thereon at the Contract Rate, now or hereafter advanced to protect and
enforce the rights and remedies of Bank hereunder or under any one or more of
the other Loan Documents; (5) payment of any and all present and future
Indebtedness and other obligations under each one of and all of the Loan
Documents that are not encompassed in phrases (1) through (4) of this paragraph,
including payment of any and all premiums and other obligations relating to any
Rate Management Transaction; (6) performance of the covenants, terms and
conditions contained in each one of and all of the Loan Documents; and
(7) payment of all monetary obligations incurred by or accrued to Bank during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceedings, regardless of whether allowed or allowable in such proceeding,
relative to Grantor or any one or more of the Loan Documents.

 

NOW, THEREFORE, in consideration of the premises and for the purpose of securing
the Obligations and the other Indebtedness and obligations as aforesaid, and in
further consideration of the sum of Ten Dollars ($10) paid to Grantor by Bank,
receipt of which is hereby acknowledged, Grantor has pledged, assigned and
granted, and by these presents does pledge, assign and grant unto Bank, with
power of sale, and upon the representations, warranties, covenants, terms and
conditions set forth in this Security Agreement, a continuing security interest
in and lien upon the personal property and other property rights and property
interests described on Exhibit A attached to this Security Agreement, together
with all estate, right, title and interest of Grantor therein and thereunder,
all proceeds, products, accessions, additions, replacements and substitutions
of, for or to the foregoing personal property and property rights and property
interests and all books and records relating to the foregoing property and
property rights and property interests or used in connection therewith — in all
of the foregoing instances, including the personal property and property rights
and property interests, both now existing and hereafter created, acquired or
arising (severally and collectively, “Collateral”).  Notwithstanding anything
contained in the definition of Collateral or elsewhere in this Agreement or in
any other Loan Document, Collateral shall not include any payments made to
Borrower under Section 1603 of the American Recovery and Reinvestment Tax Act of
2009 by, or on behalf of, the United States Department of the Treasury.

 

1

--------------------------------------------------------------------------------


 

Grantor represents, warrants, covenants and agrees with Bank as set forth above
and in the sections and paragraphs set forth hereinbelow:

 

Loan Documents

 

This Security Agreement, the Obligations, the Loan Agreement and the other Loan
Documents are incorporated into each other and they are each a part of the
other. Grantor agrees to perform all obligations required to be performed from
time to time by Grantor under each one of and all of the Loan Documents,
including the Obligations, the Loan Agreement and this Security Agreement. All
of the Loan Documents will be applied and enforced in harmony with and in
conjunction with each other to the end that Bank realizes fully upon its rights
and remedies in each and the liens and security interests created by each; and,
to the extent conflicts exist between this Security Agreement and the other Loan
Documents, they will be resolved in favor of Bank for the purpose of achieving
the full realization of Bank’s rights and remedies and the liens and security
interests as aforesaid.

 

Representations and Warranties

 

Grantor represents and warrants to Bank that Grantor is the legal and beneficial
owner of the Collateral and Bank has, or upon the attachment of the security
interest created hereunder will have, a first priority perfected security
interest in all Collateral, subject only to the Permitted Liens.

 

Special Collateral Covenants

 

Sale of Inventory.  So long as an Event of Default has not occurred and is
continuing hereunder, and subject to the terms and conditions set forth in the
other Loan Documents and compliance with any operating, inventory and financial
covenants set forth herein and therein, if any, Grantor will have the right, in
the ordinary and regular course of business and only in the ordinary and regular
course of business, to process and sell Grantor’s Inventory.  Bank’s security
interest hereunder will attach to all proceeds of all sales and other
dispositions of Grantor’s Inventory.  Grantor agrees that it will not permit any
return of Inventory, the sale of which gave rise to any Receivable, except in
the ordinary and regular course of business.

 

Disposition of Equipment. So long as an Event of Default has not occurred and is
continuing hereunder, and subject to the terms and conditions set forth in the
other Loan Documents and compliance with any operating, inventory and financial
covenants set forth herein and therein, if any, Grantor will have the right, in
the ordinary and regular course of business and only in the ordinary and regular
course of business, to dispose of Equipment and other tangible personal property
in Grantor’s ordinary and normal replacement program for Equipment and other
tangible personal property where Bank’s first priority lien and security
interest continues in any replacement Equipment or other tangible personal
property.

 

Collection of Accounts. Bank will have the rights and remedies set forth in this
subsection and Grantor will perform and otherwise undertake or cause other
persons to perform or undertake each and all of the obligations imposed upon
Grantor in this subsection, as and when so required. The rights and remedies
available to Bank in this subsection and the obligations of Grantor in this
subsection are in addition to and not in lieu of Bank’s other rights and
remedies in this Security Agreement and the other Loan Documents, and are in
addition to and not in lieu of Grantor’s other obligations in this Security
Agreement and the other Loan Documents.

 

Deposit of Remittances.  Upon the occurrence of an Event of Default under this
Security Agreement, Grantor will, at Bank’s request, forthwith upon receipt of
all checks, drafts, cash and other tangible and electronic remittances in
payment or on account of the Accounts, deposit the same in a special bank
account maintained with Bank or its representative, over which Bank, and its
representative as applicable, will have the sole power of withdrawal. Grantor
will designate with each such deposit the particular Account upon which the
remittance was made. The funds in such account will be held by Bank as security
for the Indebtedness and other obligations evidenced or secured by this Security
Agreement or any of the other Loan Documents, and such funds will be part of the
Collateral. The checks, drafts, cash and other tangible and electronic
remittances in payment or on account of the Accounts will be deposited in
precisely the form received, except for the endorsement of Grantor where
necessary to permit collection of items, which endorsement Grantor agrees to
make, and which endorsement Bank or its representative are also authorized to
make on Grantor’s behalf. Pending such deposit, Grantor will not commingle any
such checks, drafts, cash and other remittances with any of Grantor’s funds or
property, but will hold them separate and apart therefrom and upon an express
trust for Bank until deposit thereof is made in the special account. Bank may,
at any time and from time to time, in its sole discretion, apply any part of the
credit balance in the special account to the payment of all or any of the
Indebtedness and other obligations evidenced or secured by this Security
Agreement or any of the other Loan

 

2

--------------------------------------------------------------------------------


 

Documents, whether or not the same be due, and to payment of any other
Indebtedness or obligations owing to Bank under or on account of this Security
Agreement or any of the other Loan Documents. On the termination of this
Security Agreement as provided in the Section of this Security Agreement
entitled “Termination of Security Agreement” and provided, at such time, all of
the Indebtedness and other obligations evidenced or secured by this Security
Agreement or any of the other Loan Documents have been paid and satisfied in
full as required hereunder and under the other Loan Documents, Bank will pay
over to the Grantor any excess good and collected funds received by Bank as a
deposit in the special account.

 

Collection from Account Debtors.  Upon the occurrence of an Event of Default
under this Security Agreement, Bank may, at its option but without any
obligation to do so, at any time or times and without notice or demand unless
otherwise required hereunder or in any of the other Loan Documents, do or cause
to be done through others any one or more of the following: (1) to require
Grantor to notify, or itself to notify, either in its own name or in the name of
Grantor, all or any of the Grantor’s account debtors, and any other person
obligated to Grantor, that Grantor’s Accounts have been assigned to Bank and to
request in its name, in the name of Grantor or in the name of a third person,
confirmation from any such account debtor or other person of the amount payable
and any other matter stated therein or relating thereto; (2) to demand, collect,
settle, compromise for, recover payment of, to hold as additional security for
the Indebtedness and other obligations evidenced or secured by this Security
Agreement or any of the other Loan Documents and to apply against the
Indebtedness and other obligations evidenced or secured by this Security
Agreement or any of the other Loan Documents, any and all sums which are now
owing and which may hereafter arise and become due and owing upon any of said
Accounts and upon any other obligation to Grantor (to include making, settling,
adjusting, collecting and recovering payment of all claims under and decisions
with respect to Grantor’s policies of insurance); (3) to enforce payment of any
Account and any other obligation of any person to Grantor either in its own name
or in the name of Grantor; (4) to endorse in the name of Grantor and to collect
any instrument or other medium of payment, whether tangible or electronic,
tendered or received in payment of the Accounts that constitute Collateral and
any other obligation to Grantor; (5) to sign Grantor’s name on any invoice or
bill of lading relating to any Account, drafts against account debtors,
schedules and assignments of Accounts, verifications of Accounts and notices to
account debtors; and (6) dispose of any Collateral constituting Accounts and to
convert any Collateral constituting Accounts into other forms of Collateral.

 

Appointment. In furtherance of Bank’s collection rights and remedies in this
Section, but without limiting any other provisions of this Security Agreement
under which Bank is appointed Grantor’s attorney-in-fact, Grantor hereby
appoints Bank and each of Bank’s authorized representatives as Bank may from
time to time designate, as attorneys-in-fact for Grantor, to sign and endorse in
the name of Grantor, to give notices in the name of Grantor and to perform all
other actions necessary or desirable in the reasonable discretion of Bank to
effect the provisions and carry out the intent of this Section. Grantor hereby
ratifies and approves all acts of such attorneys-in-fact and neither Bank nor
any other such attorneys-in-fact will be liable for any acts of commission or
omission nor for any error of judgment or mistake of fact or law. The foregoing
power, being coupled with an interest, is irrevocable so long as any Account
pledged and assigned to Bank remains unpaid and this Security Agreement or any
other Loan Document is in force.

 

Authorization to Account Debtors. Grantor irrevocably authorizes and consents to
any and all of Grantor’s account debtors and other persons communicating with
Bank, or its authorized representatives, with respect Bank’s collection of
Accounts and generally with respect to Grantor’s property, business and affairs.
Grantor also irrevocably authorizes and consents to any and all of Grantor’s
account debtors and other persons acting upon and in accordance with Bank’s, or
its representative’s, instructions, directions and demands, including, Bank’s or
its representative’s request and demand to pay money and deliver other property
to Bank or its authorized representatives, all without liability to Grantor or
any other person for so doing.

 

Events of Default

 

The occurrence of any one or more of the following events will constitute a
default or an event of default hereunder (“Default” or “Event of Default”):
(1) Grantor’s default under, breach, or failure to perform any material
covenant, representation, warranty, term, condition or provision contained in
this Security Agreement, and any such default, breach or failure to perform is
not remedied to Bank’s satisfaction within fifteen (15) days following notice
thereof having been given by Bank to Grantor; or (2) the occurrence of any
default or event of default under any one or more of the other Loan Documents,
including the Obligations or the Loan Agreement, and the failure of such default
or event of default to be cured within any applicable grace periods.

 

3

--------------------------------------------------------------------------------


 

Remedies

 

Upon the occurrence of an Event of Default or any other event defined in this
Security Agreement as an “event of default” or a “default”, Bank will have the
right, at its option, (1) to declare all amounts payable under the Obligations,
or any one or more of them if more than one, as well as any or all of the other
Indebtedness and obligations secured hereby that are not already due hereunder,
to be immediately due and payable without notice or demand, whereupon the same
will become immediately due and payable, regardless of the maturity date
thereof, and (2) to exercise any and all of Bank’s other rights and remedies
under this Security Agreement, the Loan Agreement and the other Loan Documents,
as well as any additional rights and remedies Bank may have at law or in equity,
including foreclosing on the Collateral as provided below in this Security
Agreement, foreclosing on the Collateral under the Mortgage or proceeding at law
through a judicial foreclosure. All of Bank’s rights and remedies may be
exercised by Bank from time to time and at any number of times successively,
concurrently and alternatively without impairing Bank’s rights hereunder or
under any of the other Loan Documents.

 

Foreclosure

 

Bank will have all of the rights and remedies available to a secured creditor
under the UCC and without limiting the foregoing, upon the occurrence of an
Event of Default under this Security Agreement, Bank may exercise any one or
more of the following rights and remedies: (1) foreclose and otherwise enforce
Bank’s security interests in any and all of the Collateral in any manner
permitted by applicable requirements of law, this Security Agreement and any of
the other Loan Documents; (2) sell and otherwise dispose of any and all
Collateral at one or more public sales and at one or more private sales, whether
or not such Collateral is present at the place of sale, for cash or credit, on
such terms and in such manner as Bank may determine; (3) require Grantor to
assemble the Collateral and make it available to Bank at a place to be
designated by Bank; (4) enter onto any land and other property where any
Collateral is located and take possession of such Collateral with or without
judicial process; and (5) prior to the disposition of the Collateral, store,
process, assemble, install, affix, repair, recondition, manage and otherwise use
and make use of any or all of the Collateral, or generally prepare or preserve
Collateral for disposition in any manner and to the extent Bank deems
appropriate. Grantor hereby agrees that ten (10) calendar days notice of any
intended sale and disposition of any Collateral is commercially reasonable; that
a shorter period of notice will be commercially reasonable if, in Bank’s
opinion, Bank deems it necessary to move more expeditiously with disposition of
the Collateral and any part thereof; and that the foregoing will not require a
notice if no notice is required under the UCC. The proceeds of any sale of, and
other realization upon, all and any part of the Collateral will be applied by
Bank against the Obligations and other Indebtedness and obligations due Bank
under the Loan Documents in the order of priorities as set out in the Loan
Agreement, unless applicable requirements of law require a different application
of payments, and then they will be applied in accordance with applicable
requirements of law.

 

Appointment of Receiver

 

Bank will have the absolute and unconditional right, upon the occurrence of an
Event of Default hereunder, to apply for and to obtain the appointment of a
receiver or similar official for all or a portion of the Collateral, to do or
cause to be done any one or more of the things Bank is permitted or authorized
to do with respect to the Collateral, or any part or parts thereof or interests
therein, under this Security Agreement after the occurrence of an Event of
Default, including any one or more of the following with all or any part of or
interests in the Collateral: manage and operate the Collateral; sell the
Collateral; and, collect and apply the proceeds from the Collateral to the
payment of the Obligations and any other amounts secured by this Security
Agreement, such proceeds to be applied in the order provided for application of
payments hereinabove. In the event of Bank’s application for a receiver or other
similar official, Grantor consents to the appointment of such receiver or
similar official without prior notice to Grantor and without Bank or the
receiver or similar official having to post a bond or other security.

 

Termination of Security Agreement

 

If at any time during the period of this Security Agreement there is no balance
outstanding under any of the Obligations, no obligation of Bank to make any
further or additional advances to any person under the Obligations or otherwise
under any of the Loan Documents, and all Indebtedness and other obligations
secured by this Security Agreement and secured or evidenced by any of the other
Loan Documents have been paid and satisfied in full, Bank will, upon written
request of Grantor and at Grantor’s costs and expense, if permitted by
applicable law, execute and deliver to Grantor a termination of this Security
Agreement.

 

4

--------------------------------------------------------------------------------


 

General Terms

 

The recitals are part of this Security Agreement. All exhibits and other
attachments to this Security Agreement are incorporated herein.

 

Grantor waives the benefit of all present and future homestead, appraisement,
valuation, stay, extension, reinstatement and redemption laws, and all rights to
require marshalling. Grantor waives any rights Grantor might have or have had
under Georgia law or any other similar laws.

 

This Security Agreement will be governed by and construed in accordance with the
laws of the State of Georgia, excluding, however, the conflict of law and choice
of law provisions thereof.

 

Except as otherwise provided in this Security Agreement, the terms and
conditions of this Security Agreement may be changed only by an agreement in
writing signed by Bank and Grantor.

 

Grantor does hereby irrevocably constitute and appoint Bank its true and lawful
attorney with full power of substitution, for it and in its name, place and
stead, to do or cause to be done such acts as Bank, in its sole discretion,
deems necessary and advisable to effect the terms and conditions of this
Security Agreement and to otherwise realize Bank’s rights, authority and powers
hereunder, and the benefits provided to Bank herein. The foregoing appointment
is and the same will be coupled with an interest in favor of Bank.

 

Subject to the limitations on Grantor’s right to assign set forth herein and any
other limitations on assignment in any of the other Loan Documents, the
covenants, terms and conditions contained in this Security Agreement will bind,
and the benefits and powers will inure to, the respective heirs, executors,
administrators, successors and assigns of the parties hereto. At any time or
times and without notice to Grantor or any other person, Bank may assign any or
all of the Obligations or sell or transfer one or more participations in any of
the Obligations, and in connection with any such assignments, sales or other
transfers, may assign Bank’s rights and benefits under this Security Agreement
and any of the Loan Documents in whole or in part; and, this Security Agreement
will apply to, be binding upon and inure to the benefit of each one of and all
of Bank’s participants, successors and assigns, including any agent that may
administer or service any of the Obligations for any holder of any of the Loan
Documents, or any assignees, transferees or participants.

 

All notices and other communications under this Security Agreement will be
deemed given when mailed by registered or certified mail, postage prepaid,
return receipt requested, addressed to the addresses of the parties as set forth
in this Security Agreement. Grantor and Bank may, by written notice given
hereunder, designate a different address where communications should be sent and
Bank may direct, by notice to Grantor, for communications to be sent
electronically or in some other non-tangible medium.

 

Definitions

 

For the purposes of this Security Agreement, terms and phrases will have the
meaning given to them below or elsewhere in this Security Agreement, as
applicable; and if any terms or phrases are not defined in this Security
Agreement, such terms will have the meaning given to them in the Loan
Agreement.  In using and applying the various terms, provisions and conditions
in this Security Agreement, the rules of construction contained in the Loan
Agreement will apply.

 

“Obligations” means, as the context requires, either or both an Indebtedness and
the evidence of an Indebtedness secured by this Security Agreement as described
in this Security Agreement, and includes extensions, renewals, modifications,
amendments, changes, substitutions and replacements thereof and therefor, in
whole and in part.

 

“Rate Management Transaction” means any transaction and all agreements with
respect thereto, now existing or hereafter entered into between Grantor and Bank
or others on Bank’s behalf, which is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction or any combination
thereof (including any option with respect to any of these transactions),
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures (the agreements relating to
Rate Management Transactions are part of the Loan Documents).

 

[Signatures appear on the following page]

 

5

--------------------------------------------------------------------------------


 

EXECUTED by the undersigned under SEAL as of the date of this Security
Agreement.

 

 

 

GES — PORT CHARLOTTE, LLC

 

By:

Lime Energy Asset Development, LLC, its sole member and manager

 

 

 

 

 

 

 

 

 

By:

/s/ Eric Dupont

(SEAL)

 

 

 

Name: Eric Dupont

 

 

 

Title: President

 

6

--------------------------------------------------------------------------------


 

Exhibit A — Security Agreement

Description of Collateral

 

Accounts.  All accounts (as such term is defined in Article 9 of the Uniform
Commercial Code in effect from time to time in the State of Georgia) owned by
the Grantor and all accounts in which the Grantor has any rights (including,
without limitation, rights to grant a security interest in accounts owned by
other persons), both now existing and hereafter owned, acquired and arising;
and, to the extent not included in the term accounts as so defined after
ascribing a broad meaning thereto, all accounts receivable,
health-care-insurance receivables, credit and charge card receivables, bills,
acceptances, documents, choses in action, chattel paper (both tangible and
electronic), promissory notes and other instruments, deposit accounts, license
fees payable for use of software, commercial tort claims, letter of credit
rights and letters of credit, rights to payment for money or funds advanced or
sold other than through use of a credit card, lottery winnings, rights to
payment with respect to investment property, general intangibles and other forms
of obligations and rights to payment of any nature, now owing to the Grantor and
hereafter arising and owing to the Grantor, together with (i) the proceeds of
all of the accounts and other property and property rights described
hereinabove, including all of the proceeds of Grantor’s rights with respect to
any of its goods and services represented thereby, whether delivered or returned
by customers, and all rights as an unpaid vendor and lienor, including rights of
stoppage in transit and of recovering possession by any proceedings, including
replevin and reclamation, and (ii) all customer lists, books and records,
ledgers, account cards, and other records including those stored on computer or
electronic media, whether now in existence or hereafter created, relating to any
of the foregoing.

 

Equipment. All equipment (as such term is defined in Article 9 of the Uniform
Commercial Code in effect from time to time in the State of Georgia) of the
Grantor, whether now existing or hereafter owned, acquired or arising, or in
which the Grantor now has or hereafter acquires any rights, including, without
limitation, equipment now in Grantor’s possession and control, equipment in
transit, equipment in storage and equipment hereafter acquired by way of
replacement, substitution, addition or otherwise, and, to the extent not
included in the term equipment as so defined after ascribing a broad meaning
thereto, all now existing and hereafter acquired furniture, furnishings,
fixtures (including, without limitation, those located at, upon or about, or
attached to, the real estate described herein), machinery, parts, supplies,
apparatus, appliances, patterns, molds, dies, blueprints, fittings and computer
systems and related hardware and software of every description, together with
(i) the proceeds and products of all of the equipment and other property and
property rights described hereinabove, including, without limitation, insurance
proceeds and condemnation proceeds, (ii) all books and records, abstracts of
title, leases and all other contracts and agreements relating thereto or used in
connection therewith and (iii) all customer lists, books and records, ledgers,
account cards, and other records including those stored on computer or
electronic media, whether now in existence or hereafter created, relating to any
of the foregoing.

 

Inventory. All inventory (as such term is defined in Article 9 of the Uniform
Commercial Code in effect from time to time in the State of Georgia) owned by
the Grantor and all inventory in which the Grantor has any rights (including,
without limitation, rights to grant a security interest in inventory owned by
other persons), both now existing and hereafter owned, acquired and arising,
including, without limitation, inventory in transit, inventory in the
constructive possession and control of Grantor, inventory in the actual
possession and control of Grantor and inventory held  by others for Grantor’s
account; and, to the extent not included in the term inventory as so defined
after ascribing a broad meaning thereto, all now existing and hereafter acquired
goods manufactured or acquired for sale or lease, and any piece goods, raw
materials, as extracted collateral, work in process and finished merchandise,
component materials, and all supplies, goods, incidentals, office supplies,
packaging materials and any and all items used or consumed in the operation of
the business of Grantor or which may contribute to the finished product or to
the sale, promotion and shipment thereof by Grantor and by others on the account
of Grantor, together with (i) the proceeds and products of all of the inventory
and other property and property rights described hereinabove, (ii) all additions
and accessions thereto and replacements and substitutions therefor, (iii) all
documents related thereto and (iv) all customer lists, books and records,
ledgers, account cards, and other records including those stored on computer or
electronic media, whether now in existence or hereafter created, relating to any
of the foregoing.

 

General Intangibles.  All general intangibles (as such term is defined in
Article 9 of the Uniform Commercial Code in effect from time to time in the
State of Georgia) of the Grantor, whether now existing or hereafter owned,
acquired or arising, or in which the Grantor now has or hereafter acquires any
rights, and, to the extent not included in the term general intangibles as so
defined after ascribing a broad meaning thereto, all now existing and hereafter
acquired things in action, payment intangibles, rights to payment of loan funds
not evidenced by chattel paper or an instrument, contract rights, causes of
action, business records, inventions, designs, patents, patent applications,

 

--------------------------------------------------------------------------------


 

software, trademarks, trademark registrations and applications therefor,
goodwill, trade names, trade secrets, trade processes, copyrights, copyright
registrations and applications therefor, licenses, permits, franchises, customer
lists, computer programs, all claims under guaranties and other supporting
obligations, tax refund claims, claims under letters-of-credit and all
letter-of-credit rights, rights and claims against carriers and shippers,
leases, claims under insurance policies, condemnation proceeds, all rights to
indemnification and all other intangible personal property of every kind and
nature, together with the proceeds of all of the general intangibles and other
property and property rights described hereinabove and (ii) all customer lists,
books and records, ledgers, account cards, and other records including those
stored on computer or electronic media, whether now in existence or hereafter
created, relating to any of the foregoing.

 

In addition, the Loan will be secured by a first lien and security interest in
the Premises, including without limitation (a) the Improvements of the Premises,
(b) the Personalty of the Premises, (c) all leases relating to the Premises of
the Premises and all rents, issues and profits arising out of or related to the
Premises, (d) all agreements and documents relating to the use of the Premises,
(e) all licenses and permits relating to any one or more of the Land, the
Improvements and the Personalty of the Premises, (f) all other property and
property rights described in any one or more of the Mortgage, the Collateral
Assignments of the Premises and any of the other Loan Documents, and (g) all
proceeds, products, accessions, additions, replacements and substitutions of or
to the foregoing property and property rights.

 

--------------------------------------------------------------------------------